Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b) which forms the basis for all indefiniteness rejections set forth in this Office action:

 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (as well as all dependent claims which are rejected for the same reason) recites the limitation "a medical imaging procedure" twice. It is believed the second “medical imaging procedure” is the first “medical imaging procedure” being outputted to a display. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation " the patient.” There is no “a patient” in claim 13, from which claim 16 depends, nor is there “a patient” in claim 16. 
Claim 17 recites the limitation " the patient.” There is no “a patient” in claim 13, from which claim 17 depends, nor is there “a patient” in claim 17. 
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(1) which forms the basis for all anticipation rejections set forth in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Courtney et al., U.S. 2007/0055550.
	On claim 1, Courtney cites except as claimed:  
A system comprising: 
a processor ([0140] data processor); 
a computer readable storage medium in communication with the processor, wherein the processor executes program instructions (0140] As shown and described, with reference to a preferred embodiment, the data base and data processes for recording, and ordering the data within the data base and for displaying the data within the data base and for displaying the data while [0010] cites the inventive principles as disclosed for data base program includes a data process connecting the data records with the data inserted in the data insertion display and the data presented for viewing in the data output display, the cited “data processes” being the same as the claimed “program instructions”) stored in the computer readable ([0086] memory drive) storage medium which cause the computer processor to: 
generate media that relates to a medical imaging procedure as a function of information in an electronic medical record that corresponds to a patient ([0127] The insertion screens Put X-Ray Procedures in Your Medical Records, FIGS. 13 and 14a, may be accessed by the same system and method used for the described preceding data display input screens for surgical procedures and medicines and prescription, though the respective Make a Record of X-Ray Procedures point on the Patient Information Input Screen, FIG. 2. As shown in FIGS. 13 and 14a, the Patient 
output the media that relates to a medical imaging procedure to a display or a speaker ([0021] to data output displays for allergies, x-rays, current medical condition, medications, compounds, supplements, physician diagnosis, laboratory procedures, immunizations, other information, family history). 

On claim 3, Courtney cites: 
The system of claim 1, wherein the medical imaging procedure is one of a computed tomography scan, a positron emission tomography scan, an X-ray imaging procedure, and a magnetic resonance imaging scan ([0021] x-ray).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.

Claim 13-15 and 17 are rejected under 35 U.S.C. 103 as being anticipated over Zuccolotto et al, U.S. 2005/0283068 (hereinafter, 68) in view of Boettger et al., U.S. 2017/0311842.
On claim 13, 68 cites except as indicated:
A system comprising: 
a processor ([0055] algorithms within a computer memory) of a node of a cloud computing environment;
a computer readable storage medium in communication with the processor, wherein the processor executes program instructions stored in the computer readable storage medium ([0055] algorithms within a computer memory) which cause the computer processor to: 
cause an imaging device to start an imaging procedure according to an imaging protocol ([0017], at the beginning of the MRI run, the patient would be shown where to place the patient body part to a desired location. A significant part of this system is the use of an augmented virtual display projected to the patient and/or technologist during the scanning session to provide control and highlighting of the feedback to the patient (directly or via the technologist) to reduce movement. The visual feedback can optionally be enhanced with, or possibly replaced by, corresponding auditory feedback); 
determine an imaging parameter as a function of biometric data or audio that relates to the imaging parameter (see above,” The visual feedback can optionally be enhanced with, or possibly replaced by, corresponding auditory feedback”, the “auditory 
set an imaging parameter of the imaging protocol to the determined imaging parameter (see [0017] disclosing the requirement of the system for the patient to position himself in a location suitable to carry out the MRI process).
Regarding the excepted cloud computing environment, 68, [0055], discloses algorithms and computer memory, implicating a processor. 68 doesn’t disclose anything dealing with cloud computing.
In the similar art of medical position systems, Boettger, as above, discloses using a server within a cloud environment: “In a further example, a server (also known as remote, or cloud) module may accomplish some functionality on behalf of a client module.”
It would have been obvious at the time the claimed invention was filed include into 68 the feature of using a processor in the form of a server in a cloud environment such that the claimed invention is realized. Boettger discloses a known example of medical systems utilizing the cloud as an element of medical processing and recording. Thus, one of ordinary skill in the art would have substituted Boettger’s embodiment in place of the processor disclosed in 68 and the results of the substitution would have predicted the claimed invention.
On claim 14, 68 cites:
The system of claim 13, wherein the program instructions further cause the processor to: determine the imaging parameter during the imaging procedure ([0017] 
On claim 15, 68 cites: 
The system of claim 13, wherein the imaging parameter includes an image acquisition length. [0012] MRI Motion Tracker and Patient Augmented Feedback. In MRI imaging it is critical to minimize body motion during the period of scanning, typically 20-180 minutes, that occurs in the acquisition of the images.
On claim 17, 68 cites: 
The system of claim 13, wherein the program instructions further cause the processor to: generate media that prompts the patient for information relating to the imaging parameter; and output the media that prompts the patient for information relating to the imaging parameter to a display or a speaker. See the rejection of claim 13 citing 68, [0017]. The claimed “information” is the positioning the patient assumes responsive to the prompt. 
Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Courtney et al., U.S. 2007/0055550 in view of Boettger et al., U.S. 2017/0311842.
On claim 2, Courtney cites except:
The system of claim 1, wherein the processor is within a node of a cloud computing environment. Courtney, [0140] discloses using a processor in its embodiment. Courtney doesn’t disclose this feature as being used within the node of a cloud computing environment. 
In the similar art of medical position systems, Boettger, [0042] discloses using a server within a cloud environment: “In a further example, a server (also known as 
It would have been obvious at the time the claimed invention was filed include into Courtney the feature of using a processor in the form of a server in a cloud environment such that the claimed invention is realized. Boettger discloses a known example of medical systems utilizing the cloud as an element of medical processing and recording. Thus, one of ordinary skill in the art would have substituted Boettger’s embodiment in place of the processor disclosed in Courtney and the results of the substitution would have predicted the claimed invention.
Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Courtney et al., U.S. 2007/0055550 in view of Scott et al., U.S. 6,468,212. 
On claim 4, Courtney cites except:
The system of claim 1, wherein the program instructions further cause the processor to: 
determine a preferred language for the patient; and 
output the media that relates to the medical imaging in the preferred language. 
Courtney, [0021] discloses an embodiment to output medical data on a display. Also, Courtney discloses the system using a processor to facilitate processing of the system’s data. Courtney doesn’t disclose this feature as using a processor to determine the preferred language.
In the similar art of medical device controls, Scott, col. 5, lines 44-55, discloses an embodiment in which a user can program the display of textual instruction material to display in a foreign language. 

One of ordinary skill in the art would have substituted Scotts’ embodiment in place of the processing and display system disclosed in Courtney and the results of the substitution would have predicted the claimed invention.
Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Courtney et al., U.S. 2007/0055550 in view of Scott et al., U.S. 6,468,212 and Kagermeier et al., U.S. 2019/0150876 (hereinafter, 876). 
On claim 5, Courtney and Scott cite except:
The system of claim 4, wherein the processor determines the preferred language for the patient as a function of audio that indicates the patient's preferred language. 
As disclosed in the rejection of claim 4, Scott discloses an embodiment in which a foreign language is user selected for display of a medical record or procedure. Scott doesn’t disclose this feature as being available in audio format.
In the similar art of medical devices, 876, [0147] discloses an embodiment in which foreign language functionality is available in the patient’s speech format. 
It would have been obvious at the time the claimed invention was filed to include into Scott the audio/speech format option as disclosed in 876 such that the claimed invention is realized. 876 discloses a known embodiment of a medical system which informs the user of options and data in a foreign language. One of ordinary skill in the 
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Courtney et al., U.S. 2007/0055550 in view of Lee et al, U.S. 2015/0245166.
On claim 6. The system of claim 1, wherein the program instructions further cause the processor to: verify that the patient is scheduled for a medical imaging procedure as a function of audio that indicates the patient's identity, information in the electronic medical record, and information in a schedule. 
Courtney discloses: [0128] A sub or successive data insertion screen X-Ray Recording Second Screen, FIG. 14a, displays the patient identity number, the x-ray procedure bar code and name, and data entry fields for procedure date, body region, results, and the recurring or redundant doctor information which may be provided in drop down menus for selection and insertion of the correct information, as described above. 
Courtney, while disclosing information anticipating the claimed identity, medical record, and information in a schedule, Courtney does not disclose scheduling for a medical imaging procedure as a function of audio. 
In the similar art of electronic devices, Lee, [0123] discloses an embodiment in which includes a voice recognition application as well as a schedule management application.
It would have been obvious at the time the claimed invention was filed to modify Courtney’s medical records display using the speech recognition and scheduling scheme disclosed in Lee such that the claimed invention is realized. Lee discloses a 
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Courtney et al., U.S. 2007/0055550 in view of Hamilton, U.S. 2007/0102672.
On claim 7, Courtney cite except:
The system of claim 1, wherein the program instructions further cause the processor to: determine clothes that the patient needs to change into for the medical imaging procedure as a function of information in the electronic medical record or a schedule; generate media that indicates the clothes that the patient needs to change into as a function of the determined clothes; and output the media that indicates the clothes that the patient needs to change into to the display or the speaker. 
Courtney, [0128] and FIG. 14a, discloses displaying an x-ray procedure. Courtney doesn’t disclose the excepted claim limitations.
In the related art of x-ray shielding, Hamilton, [0003] discloses a patient may wear a lead lined vest to minimize exposure during an x-ray. The x-ray machine itself may require significant shielding, such as provided by lead sheeting, to prevent undue human exposure to radioactive materials.  

Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being obvious over Courtney et al., U.S. 2007/0055550 in view of Zuccolotto et al, U.S. 2005/0283068 (hereinafter 68).
On claim 8, Courtney cites except as indicated: 
The system of claim 1, wherein the program instructions further cause the processor to: 
determine that a technologist is ready to proceed with the medical imaging procedure (68 discloses in [0017], at the beginning of the MRI run, the patient would be shown where to place the patient body part to a desired location. A significant part of this system is the use of an augmented virtual display projected to the patient and/or technologist during the scanning session to provide control and highlighting of the feedback to the patient (directly or via the technologist) to reduce movement. The visual feedback can optionally be enhanced with, or possibly replaced by, corresponding auditory feedback); 
in response to determining that the technologist is ready to proceed with the medical imaging procedure, generate media that indicates that the technologist is ready to proceed with the medical imaging procedure (see 68, above); and 

Regarding the excepted claim limitations, Courtney, discloses an embodiment in [0021] to data output displays for allergies, x-rays, current medical condition, medications, compounds, supplements, physician diagnosis, laboratory procedures, immunizations, other information, family history. Courtney, while disclosing laboratory procedures and x-ray displays, does not disclose the specifics of the claimed medical imaging processes. 
In the same art of medical imaging, 68, as above discloses the associated operations analogous to the claimed imaging operation. 
Although 68 doesn’t disclose a technologist as the element responsive to the procedure, clearly, it is the intent of the embodiment for at least an intervention, either by a person, or computerized means, to prompt the patient to respond to instructions to facility a medical imaging procedure. 68’s embodiment is requiring the patient to place his body part for MRI analysis. 68’s embodiment includes a prompt for the patient to position himself in a manner suitable for the MRI procedure to proceed. In this case, the above “steps” are satisfied since the determination the system is ready to carry out the MRI procedure, and the generate and display “steps” are disclosed since 68’s embodiment is prompting the patient to position himself for the MRI operation. 
One of ordinary skill in the art would have included 68’s feature into the medical procedure record disclosed in Courtney to record the procedure for possible future repeated procedures. 
On claim 9, Courtney and 68 cites: 

See the rejection of claim 8 disclosing 68’s system to prompt the patient to position himself for the MRI process. 
On claim 11, Courtney and 68 cites: 
The system of claim 1, wherein the program instructions further cause the processor to: generate media that notifies the patient of a progress of the medical imaging procedure; and output the media that notifies the patient of the progress of the medical imaging procedure to the display or the speaker, wherein the processor generates the media that notifies the patient of the progress of the medical imaging procedure as a function of an imaging protocol. See the rejection of claim 8 citing 68, [0017], “A significant part of this system is the use of an augmented virtual display projected to the patient and/or technologist during the scanning session to provide control and highlighting of the feedback to the patient (directly or via the technologist) to reduce movement. The visual feedback can optionally be enhanced with, or possibly replaced by, corresponding auditory feedback.”
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being obvious over Courtney et al., U.S. 2007/0055550 in view of Zuccolotto et al, U.S. 2005/0283068 (hereinafter 68) and Kagermeier et al., U.S. 2019/01580876 (hereinafter, 876). 
On claim 10, Courtney cites except: 
The system of claim 9, wherein the processor generates and outputs the media that relates to the medical imaging procedure as a function of audio that includes the patient prompt. Furthermore, 68 discloses in [0017], at the beginning of the MRI run, the 
In the related art of medical processing, 876 in [0147] discloses an embodiment in which audio output is available in the patient’s speech format.
It would have been obvious at the time the claimed invention was filed to substitute the 68’s displayed prompting with one done in audio format as disclosed in 876. One of ordinary skill in the art would include such a feature to help facilitate the procedure for visually impaired patients. 
On claim 12, Courtney, Zuccolotto, and 876 cites: 
The system of claim 1, wherein the program instructions further cause the processor to: determine a position that the patient needs to be in for the medical imaging procedure as a function of information in the electronic medical record; 
generate media that notifies the patient of the determined position; and output the media that notifies the patient of the determined position to the display or the speaker. See the rejection of claim 10, which discloses the same subject matter as claim 12 and is rejected for the same reasons. 
Claim 16 is rejected under 35 U.S.C. 103 as being anticipated over Zuccolotto et al, U.S. 2005/0283068 (hereinafter, 68) in view of Boettger et al., U.S. 2017/0311842 and Olsen et al., U.S. 2011/0257509.
On claim 16, 68 cites except:
The system of claim 13, wherein the biometric data includes a facial expression of the patient captured by a camera during the medical imaging procedure. 

In the same art of MRI scanning, Olsen, [0128] discloses a patient 12 which the MRI scanning may provide a verbal indication, or if a camera exists within MRI unit 62, patient 12 may provide an indication using facial expressions. For patients with Parkinson's disease, other measurements of therapy effectiveness may be used. For example, one or more accelerometers may be used to detect and/or measure tremor in a patient's wrist. The patient's indication of therapy effectiveness may later be cross-correlated with the MRI scans to determine effective electrical stimulation programs.
It would have been obvious at the time the claimed invention was filed to include into 68 and Boettger the camera equipped MRI embodiment disclosed in Olsen such that the claimed invention is realized. Olsen discloses a known application of obtaining the patient’s facial expressions while the patient is undergoing MRI processing. Per Olson, one of ordinary skill in the art would have included such a feature to determine the “patient's indication of therapy effectiveness [that]m may later be cross-correlated with the MRI scans to determine effective electrical stimulation programs.
Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Zuccolotto et al, U.S. 2005/0283068 (hereinafter, 68) in view of Pruitt, U.S. 2015/0278483. 
On claim 18, 68 cites except as indicated: 
A system comprising: 
a processor ([0055] algorithms within a computer memory); 

generate a graphical user interface comprising: 
a plurality of icons that each correspond to a media file stored in a computer readable storage medium, wherein each icon displays information or an instruction relating to a medical imaging procedure, and wherein the media file includes information or instructions that corresponds to the displayed information or instruction ([0017] display); 
output the graphical user interface to a first display ([0017], at the beginning of the MRI run, the patient would be shown where to place the patient body part to a desired location. A significant part of this system is the use of an augmented virtual display projected to the patient and/or technologist during the scanning session to provide control and highlighting of the feedback to the patient (directly or via the technologist) to reduce movement. The visual feedback can optionally be enhanced with, or possibly replaced by, corresponding auditory feedback); and 
output the media file that corresponds to an icon to a second display or a speaker in response to a technologist selecting the icon. 
Regarding the excepted:
“a plurality of icons that each correspond to a media file stored in a computer readable storage medium, wherein each icon displays information or an instruction relating to a medical imaging procedure,” as disclosed above, 68 includes an 
In the similar art of health records, Pruitt, [0104] FIGS. 11A, 11B and 11C depict example screen images of the virtual desk, in accordance with example implementations. In this manner, FIG. 11A depicts selection of a lab test icon 1104 of the timeline, resulting in the GUI displaying an enlarged corresponding lab test result 1102 in the 3-D space. FIG. 11B depicts the result of the clinician selecting the icon 1106 representing an x-ray, selecting the icon 1108 representing a later x-ray, and then manipulating the corresponding x-rays to overlay one x-ray on another to derive an x-ray image 1122 that highlights changes between the two x-rays. 
It would have been obvious at the time the claimed invention was filed to modify the display feature disclosed in 68 to use the icon display system disclosed in Pruitt such that the claimed invention is realized. Pruitt discloses a known embodiment of displays using icons to select certain files for display in a medical environment and one of ordinary skill in the art would have substituted the known display for the displayed icons and the results of the substitution would have predicted the claimed invention. 
Regarding the claimed:
“output the media file that corresponds to an icon to a second display or a speaker in response to a technologist selecting the icon,” as disclosed in 68, the technologist, while using a display to aid a patient to reposition himself for MRI analysis, 68 doesn’t disclose the technologist selecting the icon. 
In the similar art of record health records, Pruitt, as disclosed previously, includes a clinician selecting an icon regarding a specific file for x-rays. Furthermore, the icons 
It would have been obvious at the time the claimed invention was filed to modify the display feature disclosed in 68 to use the icon display system disclosed in Pruitt such that the claimed invention is realized. Pruitt discloses a known embodiment of displays using icons to select certain files for display in a medical environment and one of ordinary skill in the art would have substituted the known display for the displayed icons and the results of the substitution would have predicted the claimed invention. 
Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Zuccolotto et al, U.S. 2005/0283068 (hereinafter, 68) in view of Pruitt, U.S. 2015/0278483 and Scott et al., U.S. 6,468,212.
On claim 19, 68 cites except: 
The system of claim 18, wherein a set of icons in the plurality of icons displays a same instruction and a language, and wherein the language displayed in each of the icons in the set of icons corresponds to a language of the media file that corresponds to each icon. 
In the rejection of claim 18, the disclosed citation that included embodiments having icons, however the icons were not disclosed as corresponding to a language. 
In the similar art of medical device controls, Scott, col. 5, lines 44-55, discloses an embodiment in which a user can program the display of textual instruction material to display in a foreign language. 

One of ordinary skill in the art would have substituted Scotts’ embodiment in place of the processing and display system disclosed in 68 and Pruitt and the results of the substitution would have predicted the claimed invention.
Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Zuccolotto et al, U.S. 2005/0283068 (hereinafter, 68) in view of Pruitt, U.S. 2015/0278483 and Boettger et al., U.S. 2017/0311842. 
On claim 20, 68 cites except: 
The system of claim 18, wherein the media file is stored in a node of a cloud computing environment.
Regarding the excepted cloud computing environment, 68, [0055], discloses algorithms and computer memory, implicating a processor. 68 doesn’t disclose anything dealing with cloud computing.
In the similar art of medical position systems, Boettger, as above, discloses using a server within a cloud environment: “In a further example, a server (also known as remote, or cloud) module may accomplish some functionality on behalf of a client module.”
It would have been obvious at the time the claimed invention was filed include into 68 the feature of using a processor in the form of a server in a cloud environment such that the claimed invention is realized. Boettger discloses a known example of medical systems utilizing the cloud as an element of medical processing and recording. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683